Title: John Wayles Eppes to Thomas Jefferson, 21 July 1813
From: Eppes, John Wayles
To: Jefferson, Thomas


          Dear sir, Washington July 21st 1813.
          Your letter of the 24th of June has been received and read with great pleasure—If the war continues and with it the present rate of expenditure nothing but a rigid adherence to principles such as you state can secure us against the evils of a permanent debt—The duration of the Taxes reported to the present Session of Congress has been limited to the war and one year after its conclusion in consequence of the principle having been settled by a vote of the House of Representatives at the last Session—At the next meeting of Congress a new loan must be authorized and we will then endeavour to incorporate with it a new Tax sufficient to meet the interest and to discharge the principal within 15 years—
          I am extremely happy to find that this subject has been deemed worthy of your attention—The idea that you may be induced to devote a small portion of your time to developing the resources of our country inspires me with something like confidence & hope—we have already imposed a land Tax to the amount of 3000.000. of dollars. when we consider the large portion of land in the Southern and Western country which must be classed as unproductive capital, perhaps nothing more can be expected from this fund—The other Taxes on  Stills Bank notes & negotiable paper, on sugar refined on sales at auction on retailers and on carriages are estimated at 2,750000. including the expences of collection—During the next year we must resort either to a loan or to notes of the description you mention to the amount of at least 22.000:000 of dollars—What shall be the Tax to meet the interest on this new loan and reimburse the principal in 15. years—
          The continuance of the Land Tax after the war will be impracticable—Indeed the mode of apportioning every direct Tax within the U.S. according to population without any regard to the ability to pay, appears to interpose an insurmountable barrier to the extension of this species of Tax to any amount corresponding with the
			 wants of the community—Considered merely as an engine to force on a Government oeconomy, the system of direct Taxation is unquestionably the best—In every other point of view it is unquestionably
			 the
			 worst—The ability to pay appears to be the plain and obvious basis of every just system of Taxation—Under our constitution every direct Tax must be apportioned to population without regard to
			 improvement in agriculture commerce or manufactures—Under this rule entirely arbitrary a given
			 population
			 inhabiting an uncultivated Forrest (where all the surplus capital and labour is necessary
			 for
			 improvement) must pay according to numbers the same Tax with portions of country where almost every acre is productive capital and agriculture commerce and manufactures have arrived at their
			 highest
			 state of improvement. The State of Ohio for instance just rising into political existence must pay the same Tax with the State of N. Jersey—Since I have been placed in a situation where it was my duty to think of ways and means I have entertained strong doubts as to some of the principles of political œconomy which I had
			 heretofore considered as sound—Direct Taxes for example I had considered as in principle the best—The rule of apportionment however under the constitution renders them so extremely unequal that I
			 am
			 strongly inclined to acknowledge my error and
			 to view the system of indirect Taxation as the only practicable one without oppression to the
			 people—
          In the event of issuing Treasury notes bottomed on a Tax in the way you propose, in what mode would you put them into circulation—To sell them in market would subject us to loss as so large a sum could not be put at once into market but at a discount—To issue them as a medium of commerce or in fact as money to meet the demands on the Govt until it was asscertained how far the public might repose confidence in them would probably be attended with difficulty & bring into operation the prejudices which are still strong against any thing like paper money—on what do you ground the opinion that so large an amount as 200.000.000 may be put into circulation—
          I know you are not fond of long letters and I fear I shall tire you—My apology must be the strong desire I feel to obtain information—without experience and having on the subject of political œconomy read only a few of the most common books any thing on this subject which your time will permit will be received as a token of your friendship and employed solely for the benefit of our Country—The outline of a system adequate to meet the exigencies of the country during the continuance of the war is a subject worthy of your attention—Between the present time and the next meeting of Congress ample time will be afforded—By executing such a task you will add one more essential benefit to the long list of important
			 services already registered in the hearts of your countrymen—
          The British are still progressing up the river—Their force amounts to 20 vessels of every description—The force on board probably the same that was near Norfolk—viz 2,700—Fort Warburton is well supplied with cannon and men & the militia of the surrounding country together with about
			 800 regular
			 Troops which were here on their march to the Lakes are at different points
			 on the river ready to oppose them—The alarm has subsided—many doubt whether they will attempt to come up—should such however be the case the preparations to meet them are considered as sufficient
			 not
			 only to secure us from injury but to punish their rashness—
          The Senate yesterday rejected the Nomination of Mr Gallatin as minister to Russia—a majority of that body may be considered hostile to the administration—Nothing however need be said of their political feelings when they reject Mr Gallatin & confirm Bayard and Addams—The first one of the most bitter foes of the party and the last a thoroughgoing
			 Federalist—
          With Sincere regard I am yoursJno: W: Eppes
        